Citation Nr: 1734053	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical disc disease with radiculopathy and headaches.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to March 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2016, the Board denied entitlement to a rating in excess of 20 percent for cervical disc disease with radiculopathy and headaches.  The Veteran appealed the May 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Order, the Court vacated the Board's May 2016 decision insofar as it pertained to the issue of an increased rating for cervical disc disease with radiculopathy and headaches and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR).    

The Board, again, notes that in June 2009, the Veteran filed what was characterized as a "notice of disagreement (NOD)" in matters including service connection for a low back disability.  That particular issue was last addressed by the RO in August 1994, and the period for filing a timely NOD has lapsed.  If the Veteran was attempting to reopen the previously denied claim, the Agency of Original Jurisdiction (AOJ) has not addressed such a petition, and the Board does not have jurisdiction over it.  The matter is once again referred to the AOJ for appropriate action in accordance with the revised regulations governing the filing of claims.  79 Fed. Reg. 57660 (Sept. 24, 2014); see also 38 C.F.R. § 19.9(b) (2016).

A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the Veteran's July 2017 statement and is within the jurisdiction of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

Subsequent to the decision of the Court, the Veteran submitted additional evidence, including an April 2017 cervical spine MRI done at a private medical facility, a June 2017 private medical opinion, and July 2017 statements.  Further, in his July 2017 statement the Veteran contends his cervical spine condition has worsened, including now prohibiting him from working.  As there is an indication that the Veteran's disability may have worsened since his last VA examination, the Board finds that a new VA examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In his July 2017 statement the Veteran stated that he is no longer able to work due to his cervical disc disease with radiculopathy and headaches.  Any grant of an increased rating could impact the Veteran's claim of entitlement to a TDIU.  The Board finds, then, that the Veteran's claim for TDIU is inextricably intertwined with his claim on appeal for a higher rating for cervical disc disease with radiculopathy and headaches.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records dated since 2015, and associate them with the claims file.

 2.  Send the Veteran a letter requesting that he provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his cervical disc disease with radiculopathy and headaches since 2014, and, if necessary, authorizations, so that any additional evidence pertinent to the claims on appeal that are not currently of record can be obtained.  With regard to the claim for a TDIU, the letter should explain what evidence is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing a TDIU.  After securing necessary releases, obtain all outstanding records.

3.  After obtaining available records, schedule the Veteran for a new VA examination to determine the nature and severity of his cervical disc disease with radiculopathy and headaches.  The examiner must be provided access to the claims file, including a copy of this remand.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should address the following:

(a) The VA examiner should conduct range of motion testing of the Veteran's cervical spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the cervical spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his cervical spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The examiner should set forth all neurological findings associated with the Veteran's service connected cervical disc disease with radiculopathy and headaches.  In doing so, the examiner should identify, and comment on the frequency, extent and severity of the neurological disability with respect to each extremity.  All neurological manifestations should be described in detail. 

If appropriate, the examiner should identify each nerve that is impaired (i.e., upper radicular group, middle radicular group, lower radicular groups, all radicular groups, radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and/or long thoracic nerve) and the extent of that impairment (i.e., mild, moderate, severe, or complete).

(d) Assess the impact of the cervical spine disability on the Veteran's employability.

4.  Then, readjudicate the Veteran's claims, to include entitlement to a TDIU.  The claim for an increased rating for cervical disc disease with radiculopathy and headaches should include consideration of whether a separate rating for neurological manifestations, specifically including headaches, is warranted.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


